[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 05-11815                DECEMBER 23, 2005
                          Non-Argument Calendar             THOMAS K. KAHN
                                                                CLERK
                         ________________________

                    D. C. Docket No. 04-80012-TP-DMM

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                    versus

JOAQUIN PINA,

                                                        Defendant-Appellant.


                         ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                       _________________________

                              (December 23, 2005)

Before ANDERSON, BIRCH and WILSON, Circuit Judges.

PER CURIAM:

     Joaquin Pina appeals a 21-month sentence imposed by the district court upon
revocation of Pina’s supervised release under 18 U.S.C. § 3583. Pina’s sole claim

on appeal is that his sentence is unreasonable under United States v. Booker, 543

U.S. __, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005). We affirm.

       In 1999, Pina pled guilty in the United States District Court for the Southern

District of New York to conspiracy to traffic forged securities and false

identification documents, in violation of 18 U.S.C. § 371. He received a sentence

of 27 months’ imprisonment and 3 years of supervised release. Pina’s term of

supervised release commenced on July 13, 2001, and he was removed from the

United States in October of the same year. In January of 2004, however, Pina was

found in Palm Beach, Florida, where he was in possession of cocaine. He

thereafter pled guilty in the United States District Court for the Southern District of

Florida to illegal reentry into the United States, in violation of 8 U.S.C. § 1326(a)

and (b)(2) (“Count One”), and to possession with intent to distribute at least 500

grams of cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B) (“Count

Two”). In October of 2004, the district court sentenced Pina to 60 months’

imprisonment on each Count, with the sentences to run concurrently.1 During that

same month, a federal probation officer in the Southern District of Florida filed a

petition for revocation of Pina’s supervised release that had commenced back in


       1
         The district court further sentenced Pina to 3 years of supervised release on Count One and
4 years of supervised release on Count Two. These terms were also to run concurrently.

                                                 2
July of 2001, on Pina’s conspiracy offense.2 Pina admitted that he had violated the

conditions of his supervised release by illegally reentering the United States and

committing a drug offense. He appeared before the district court for sentencing in

March of 2005.

       At sentencing, the parties agreed that the applicable range under the United

States Sentencing Guidelines (the “Guidelines” or “U.S.S.G.”) policy statements

was 15-21 months. The district court, noting that Pina “[b]asically came back and

did a drug deal after two previous federal convictions,”3 asked defense counsel

why a sentence at the top of the guidelines range, to be served consecutively to

Pina’s sentence on the illegal reentry and drug offenses, would not be appropriate.

Pina’s counsel argued that the facts of the case did not warrant such a sentence,

because: (1) Pina was 53 years old and had lived in the United States with his

common law wife and their children since 1980, and had reentered the country in

order to be with his family; (2) Pina had been one of several aliens on a boat

headed to the United States, and when the boat was intercepted by law enforcement

officers, a person on the boat tossed a kilo of cocaine at Pina, telling him to take it

because no one else wanted the kilo on them when they got caught; (3) Pina will

       2
         In June of 2004, the Southern District of New York transferred jurisdiction over Pina’s
supervised release to the Southern District of Florida.
       3
         It is uncontroverted that Pina had another prior federal conviction in addition to the
conspiracy conviction described above.

                                               3
not return to the United States again because he does not want to risk the sentence

he would receive if he were caught; and (4) keeping Pina in prison only to deport

him again upon release is not a sensible use of Government funds. Pina’s counsel

also pointed out that the district judge who had sentenced Pina for the illegal

reentry and drug offenses had given the minimum possible sentence. For these

reasons, Pina’s counsel argued, Pina’s sentence for violating supervised release

should run concurrently with the sentence for Pina’s illegal reentry and drug

offenses. The Government disagreed, arguing that a sentence which ran

concurrently with the existing sentence on Pina’s illegal reentry and drug offenses

would effectively negate any punishment for Pina’s violation of supervised release.

The district court found that Pina had violated the conditions of his supervised

release, and that a sentence within the Guidelines range would be appropriate. The

court then revoked Pina’s supervised release and sentenced him to 21 months’

imprisonment, with the sentence to be served consecutively to the sentence

imposed on Pina’s illegal re-entry and drug offenses.

      Under 18 U.S.C. § 3583(e), a district court may, upon finding that a

defendant has violated a condition of supervised release, revoke the term of

supervised release and impose a term of imprisonment after considering certain




                                          4
factors set forth in § 3553(a).4 Prior to Booker, we reviewed a sentenced imposed

upon revocation of supervised release under the “plainly unreasonable” standard

set forth in 18 U.S.C. § 3742(e)(4). See United States v. Scroggins, 910 F.2d 768,

769 (11th Cir. 1990) (per curiam).5 In Booker, however, the Supreme Court

excised § 3742(e)(4) and replaced it with a reasonableness standard. See Booker,

125 S. Ct. at 764-66. In the wake of Booker, numerous circuits applying Booker’s

reasonableness standard to sentences imposed upon revocation of supervised

release have concluded that Booker’s reasonableness standard is essentially the

same as the “plainly unreasonable” standard of § 3742(e)(4). See United States v.

Tedford, 405 F.3d 1159, 1161 (10th Cir. 2005); United States v. Cotton, 399 F.3d

913, 916 (8th Cir. 2005); United States v. Fleming, 397 F.3d 95, 99 (2d Cir.

2005).6 We agree and review Pina’s sentence for reasonableness.



       4
          The factors set forth in § 3553(a) include: the nature and circumstances of the offense and
the history and characteristics of the defendant; the need for the sentence imposed to afford adequate
deterrence, protect the public from future crimes by the defendant, and provide the defendant with
neccessary education, training, or treatment; the applicable Guidelines range; certain policy
statements; and the need to avoid unwarranted sentence disparities and provide restitution to vicitms.
       5
        Although § 3742(e)(4) applied only to a sentence imposed for an offense for which there
was no applicable sentencing guideline, the provisions of the Guidelines addressing violations of
probation and supervised release are technically policy statements, not formal guidelines.
See U.S.S.G. ch. 7, pt. A.
       6
          Various panels of this circuit have also concluded as much, albeit in unpublished opinions.
See, e.g., United States v. Livingston, No. 04-16287 (11th Cir. July 22, 2005) (per curiam); United
States v. Powell, No. 04-15706 (11th Cir. June 28, 2005) (per curiam); United States v. Turner, No.
04-15161 (11th Cir. June 7, 2005) (per curiam).

                                                  5
      Pina argues that his sentence is unreasonable because it will not help

reintegrate him into society. See Morgan v. Wainwright, 676 F.2d 476, 479 (11th

Cir. 1982) (“[F]urthering the reintegration of the probationer into society, and not

discovering and punishing his every transgression (i.e., a criminal prosecution) is

the primary function of the probation supervision process.”). The instant situation,

however, is one where Pina has admittedly violated the conditions of his

supervised release by committing additional federal crimes. Congress clearly

authorized additional imprisonment in these kinds of circumstances. See 18

U.S.C. § 3583(e)(3). Pina also asserts that his sentence is unreasonable because it

is, proportionally speaking, harsher than the sentence imposed for his illegal re-

entry and drug offenses. Pina cites no authority for this proposition, however, and

it ultimately compares apples and oranges, for determining a sentence to be

imposed upon revocation of supervised release involves considerations distinct

from those involved in determining the sentence to be imposed for the criminal

offense that effected the violation of supervised release. See, e.g., U.S.S.G. ch. 7,

pt. B, introductory cmt. (“Where a defendant is convicted of a criminal charge that

also is a basis of the violation [of supervised release], these policy statements do

not purport to provide the appropriate sanction for the criminal charge itself.”).

Finally, we are unpersuaded by Pina’s reurging of his arguments below for a



                                           6
concurrent sentence. As a matter of policy, the Guidelines recommend that “the

sanction imposed upon revocation . . . be served consecutively to any other term of

imprisonment imposed for any criminal conduct that is the basis of the revocation.”

Id. Pina arguments do not establish that it was unreasonable to apply this policy in

his case.

       In short, it is uncontroverted that the district court correctly calculated the

sentencing range recommended in the applicable Guidelines policy statements, and

then sentenced Pina within that range. Having considered the record and the

arguments of the parties, we are satisfied that the district court considered the

factors set forth in § 3553(a) when imposing sentence, and that the sentence is

reasonable.7 Accordingly, we affirm the sentence imposed by the district court.

       AFFIRMED.




       7
         We note that “nothing in Booker or elsewhere requires the district court to state on the
record that it has explicitly considered each of the § 3553(a) factors or to discuss each of the
§ 3553(a) factors.” United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005).

                                               7